IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-49,656-03


EX PARTE DAVID LYNN CARPENTER





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. F-9777949-JU IN THE 291ST DISTRICT COURT
FROM DALLAS COUNTY



	Per curiam. 

O R D E R


 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, TEX. CODE CRIM. PROC.
	On March 23, 1999, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071, TEX. CODE CRIM. PROC.,
and the trial court, accordingly, set punishment at death.  This Court affirmed Applicant's
conviction and sentence on direct appeal.   Carpenter v. State, No. 73,442 (Tex. Crim. App.
October 24, 2001).  On August 20, 2000, applicant filed in the trial court an initial
application for habeas corpus.  This Court denied relief.  Ex parte Carpenter, No. WR-49,656-01 (Tex. Crim. App. Dec. 19, 2001).  In July 2003, applicant filed his first subsequent
application which this Court dismissed as an abuse of the writ.  Ex parte Carpenter, No. WR-49,656-02 (Tex. Crim. App. Oct. 1, 2003).
	Applicant presents two allegations in his second subsequent application for writ of
habeas corpus.  This Court found that both allegations satisfy the requirements of Article
11.071, Section 5 of the Texas Code of Criminal Procedure, and remanded the application
to the trial court for consideration of these allegations.  
	The habeas court, without holding an evidentiary hearing, entered findings of fact and
conclusions of law recommending that relief be denied.  This Court has  reviewed the record
with respect to the allegations made by applicant.   We adopt these findings of fact and
conclusions of law, except for findings 124 - 137.  Based upon the habeas court's findings
and conclusions and our own review, we deny relief.
	IT IS SO ORDERED THIS THE 7th DAY OF MARCH, 2007.

Do Not Publish